Citation Nr: 1814875	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the left leg and knee.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the right leg and knee.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left hip disability.

5. Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling.

6. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967 and from January 1968 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, the Board remanded the claims on appeal for further development.

The reopened claims of entitlement to service connection for arthritis of the left leg and knee and arthritis of the right leg and knee, as well as the issues of entitlement to an increased rating for DDD of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a January 2002 decision, the AOJ declined to reopen the Veteran's claims for service connection for bilateral leg and knee arthritis.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2. Since the January 2002 AOJ denial, new evidence has been associated with the claims file that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for bilateral leg and knee arthritis.

4. In a February 1997 Board decision, the Veteran's claims for service connection for bilateral hip disabilities were denied.  Although notified of the denial, the Veteran did not initiate an appeal. 

5. Since the February 1997 Board decision, new evidence has been associated with the claims file that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hip disabilities.

6. The Veteran does not have diagnosed bilateral hip disabilities due to disease or injury.  


CONCLUSIONS OF LAW

1. The AOJ's January 2002 denial of the claim for service connection for arthritis of the left leg and knee is final.  38 U.S.C. § 7105(2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017). 

2. As additional evidence received since the AOJ's January 2002 denial is new and material, the criteria for reopening the claim for service connection for arthritis of the left leg and knee are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The AOJ's January 2002 denial of the claim for service connection for arthritis of the right leg and knee is final.  38 U.S.C. § 7105(2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017). 

4. As additional evidence received since the AOJ's January 2002 denial is new and material, the criteria for reopening the claim for service connection for arthritis of the right leg and knee are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. The February 1997 Board decision is final.  38 U.S.C. §§ 7104, 7266 (2012); 38 C.F.R. § 20.1100 (2017).

6. As additional evidence received since the Board's February 1997 decision is new and material, the criteria for reopening the claims for service connection for bilateral hip disabilities are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7. The criteria for service connection for a left hip disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 3.310 (2017).

8. The criteria for service connection for a right hip disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  A claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 510; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Leg and Knee Arthritis

By way of history, the Veteran was first denied service connection for bilateral leg and knee arthritis (claimed as arthritis of the lower extremities) in a May 1994 rating decision.  The Veteran disagreed with denial of his claim and perfected an appeal as to these issues.  See June 1994 Notice of Disagreement; December 1994 Statement of the Case; January 1995 VA Form 9.  In a February 1997 Board decision, service connection for arthritis of the lower extremities was denied, as the Board concluded that the Veteran's claims were not well-grounded.  

The Board notes that in May 1995, during the pendency of the Veteran's appeal, the AOJ, again, denied the Veteran's claims for bilateral leg and knee arthritis, finding that there was no nexus between the Veteran's bilateral leg and knee arthritis and service.

In a January 2002 rating decision, the AOJ declined to reopen the claims for bilateral leg and knee arthritis, finding that there had been no new and material evidence submitted since the previous denial.  The Veteran was notified of the decision regarding his bilateral leg and knee arthritis and of his procedural rights by letter dated in January 2002.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the January 2002 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108. 

At the time of the January 2002 rating decision, the evidence of record consisted of the Veteran's VA treatment records, VA examinations, and the Veteran's lay statements. 

The evidence received since the prior final denial of January 2002 includes additional Veteran lay statements, VA treatment records, and a September 2006 VA examination of the Veteran's bilateral legs and knees.  Specifically, the Veteran now asserts that his bilateral leg and knee arthritis is a result of his service-connected lumbar spine disability.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for bilateral leg and knee arthritis.  At the time of the prior January 2002 AOJ denial, the evidence of record did not contain a medical opinion addressing any relation between his diagnosed bilateral leg and knee arthritis and his service-connected lumbar spine disability.  The newly submitted evidence, specifically the September 2006 VA examination addresses whether a nexus between the Veteran's service-connected lumbar spine disability and his bilateral leg and knee arthritis exists based on the theory of secondary service connection.  While the September 2006 VA examination report states negative nexus opinions, the examiner's opinions are not supported by adequate rationale.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 2002 denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disabilities for which service connection is under consideration.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claims for service connection for bilateral leg and knee arthritis are met. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Bilateral Hip Disabilities

By way of history, the Veteran was first denied service connection for bilateral hip disabilities (claimed as arthritis of the hips) in a May 1994 rating decision.  The Veteran disagreed with denial of his claim and perfected an appeal as to these issues.  See June 1994 Notice of disagreement; December 1994 Statement of the Case; January 1995 VA Form 9.  

In a February 1997 Board decision, service connection for arthritis of the hips was denied, as the Board concluded that the Veteran's claims were not well grounded.  Although the notification letter for the February 1997 Board decision is not included in the electronic record, there is a presumption of administrative regularity allowing VA adjudicators to presume officials within the agency have properly discharged their official duties and responsibilities in dealing with claimants and other beneficiaries.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)); United States v. Chemical Foundation, 272 U.S. 1, 14-1 (1926)).  This presumption is rebuttable by clear evidence to the contrary.  The Veteran has not alleged that he did not receive notification of the 1997 Board decision.  

The February 1997 Board determinations were final when rendered.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. §§ 3.156(b), 20.1100.  Furthermore, no pertinent exception to finality applies.  There is no indication that the Veteran sought reconsideration of any denied claim, or that he initiated an appeal (to the Court) with respect to any claim within the appeal period. 

At the time of the February 1997 Board decision, the evidence of record consisted of the Veteran's VA treatment records. 

The evidence received since the prior final denial includes Veteran lay statements, VA treatment records, and a September 2006 VA examination of the Veteran's hips.  Specifically, the Veteran asserts that his bilateral hip disabilities are a result of his service-connected lumbar spine disability.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claims for service connection for bilateral hip disabilities.  At the time of the February 1997 Board decision, the evidence of record did not contain a medical opinion addressing any relation between his claimed bilateral hip disabilities and service-connected lumbar spine disability.  The newly submitted evidence, specifically the September 2006 VA examination addresses diagnosis of the Veteran's claimed bilateral hip disabilities. 

The Board finds that the evidence is "new: in that it was not before decision makers at the time of the February 1997 denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis of the claimed disabilities for which service connection is under consideration.  

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claims for service connection for bilateral hip disabilities are met. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after discharge may still permit service connection as a chronic disease for listed diseases.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit (Court) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hip Disabilities

In June 1993, the Veteran filed a claim for service connection for arthritis of hips.  As stated previously, the Veteran was denied service connection for bilateral hip disabilities (claimed as arthritis of the hips) in a May 1997 rating decision.  The Veteran disagreed with denial of his claim and perfected an appeal as to these issues.  See June 1994 Notice of Disagreement; December 1994 Statement of the Case; January 1995 VA Form 9.  In a February 1997 Board decision, service connection for arthritis of the hips was denied, as the Board concluded that the Veteran's claims were not well-grounded.  

In December 2005, the Veteran asserted that his service-connected lumbar back disability caused his bilateral hip conditions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The evidence of record, to include the Veteran's service treatment records is silent as to the diagnosis of, or treatment for, arthritis of the hips or any other hip-related condition.  Post-service treatment records reflect findings of arthritis of the lower extremities, including the knees, ankles, and feet from the 1990s, many years following service.  See May 1993 VA Radiology Diagnostic Report.  However, post-service treatment records do not reflect a diagnosis of arthritis of the hips.

The Veteran was afforded a VA examination in September 2006.  While the Veteran complained of a pain in the sacroiliac joint areas, the examiner noted no locking, subluxing or dislocating.  Additionally, the examiner noted that the Veteran was noncompliant in obtaining x-rays of the bilateral hips for the examination.  She opined that there were no objective findings to support a bilateral hip condition.

The Board notes that the Veteran has stated that he has bilateral hip conditions secondary to his service-connected bilateral lumbar spine condition.  While the Veteran is competent to report things such as hip pain, he cannot, as a layperson, provide competent medical evidence establishing a diagnosis of arthritis or other hip condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board has taken the Veteran's lay assertions into consideration; however, it finds the medical evidence, including the September 2006 VA examination, to be the only probative evidence of record.

In light of the evidence, the Board finds that service connection for bilateral hip disabilities is not warranted because the Veteran does not have diagnosed hip disabilities.  Therefore, his claim must fail.  See Caluza, 7 Vet. App. at 506.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §3.102; See Gilbert, 1 Vet. App. at 53.


ORDER

As new and material evidence to reopen the claim for service connection for left leg and knee arthritis has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for right leg and knee arthritis has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a right hip disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a left hip disability has been received, to this limited extent, the appeal is granted.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.


REMAND

As noted above, the Veteran has submitted new evidence which purports to establish a link between his service-connected lumbar spine disability and his bilateral leg and knee arthritis claims.  The September 2006 VA examination report, while adequate for purposes of reopening his claims, did not adequately contain supporting rationale for the examiner's conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) Therefore, the Board finds that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In regard to the Veteran's claim for an increased rating for DDD of the lumbar spine, he underwent a VA examination in November of 2016.  During this examination, the examiner concluded that he was unable to determine accurate functionability of the spine due to multiple factors that could not be attributed solely to the Veteran's condition.  Specifically, the examiner reported that a 2012 MRI did not support the reported symptomatology and as a result, in February 2014, a VA neurologist requested that further evaluation and examination of the Veteran be performed.  However, the Veteran's treatment records are silent for further evaluation and examination as requested by the VA neurologist.  As the November 2016 examiner could not accurately determine the functionability of the Veteran's spine, the Board finds the examination inadequate for rating purposes.  See Barr, 21 Vet. App. at 312 (2007).

While the record contains additional VA examinations of the Veteran's lumbar spine, the Veteran has reported worsening symptoms since his previous examination in March 2013.  See November 2016 VA examination.  Accordingly, in light of the length of time since the last VA examination and apparent worsening, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

With respect to the Veteran's claim for a TDIU, the pending remanded claims may impact the outcome of such claim.  Thus, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim must be deferred until the issues being remanded herein have been properly addressed.

While on remand, the AOJ should obtain updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for VA examinations to determine the nature and etiology of any bilateral leg and knee arthritis disabilities.  The record should be made available to and be reviewed by the examiners.

Based on a review of the record, the examiner conducting the examination to determine the nature and etiology of any bilateral leg and knee arthritis disabilities is asked to provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher probability) that any identified bilateral leg and knee arthritis disabilities were caused or aggravated (an increase in severity of the disability beyond its natural progression) by his service-connected DDD of the lumbar spine.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3. Schedule the Veteran for a VA examination to determine the current severity of his DDD of the lumbar spine.

4. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


